Title: To George Washington from Brigadier General William Maxwell, 27 February 1779
From: Maxwell, William
To: Washington, George


sir
Elizth Town [N.J.] Feby 27th 1779

Since my last, which was writen imediately, after the affair of the day before yesterday, I have collected the following particulars—The party which attempted to surprise this post was Commanded by Colo. Sterling of the 42nd Regt & composed of the following Corps—to wit—the 42d & 33d regts—a party of Welch Fuzeliers, together with a full company of Light Infantry of the 2d Battalion of Guards—Lt Colo. Webster commanded the 33rd—the Light Infantry was commanded by Lt Colo. Garth. Lrd Cathcart was also with them.
The whole, amounting (in my opinion) to a Thousand—embark’d about seven in the evening at Long Island, nearly opposite to New-York, and landed to my left, on a very wet & difficult salt meadow, between two & three oClock in the morning.
They speedily dispatched a party Comd by Ld Cathcart to the Govenors house—who luckily was not at home.
After surrounding the Town, and perceiving their design was frustriated—they imediately march’d for their boats which were paraded at Crains ferry—They burned the Barracks. the shoolhouse (in which was a small quantity of provision) the armourers shop & two or three barns.
Upon our persuing them from the Town the cattle & horses they had collected fell into our hands—In order to affect a safe retreat, they moved their boats from Crains ferry better than a mile up Newark Bay & marched their troops along the meadows edge to them—Our Artillery could not follow & their Gun boats covered their embarkation.
They made a small stand about half way between the Town & ferry, during which time their wounded were put on board their boats—amounting to about twenty or thirty—A few well directed shot from Capt. Randolphs Artilery induced them to continue their retreat leaving two killed on the ground.
There principle pilots were Cornelius Hetfield—Jno. Smith Hetfield & Capt. Luce all late of this Town.
Your Excellency may rely upon the utmost vigilance & attention to the security of this post—If I could by any means be furnish’d with a few horse—it certainly would be attended with more security and many other advantages—I was at a great loss thro’ want of them that morning—& continued much embarrassed, untill some Country people assembled who were on horse back.
Inclosed, you have a return of killed wounded & missing, which I hope your Excellency will reckon very small, considering the Enemy’s well concerted and conducted plan for a compleat surprise.

Two prisoners only were taken, I mean of the enemy—Five of our missing were taken at the Govenors house being part of a small guard stationed there. I am Your Excellency’s Very Humble servt
Wm Maxwell
